Exhibit 10.3

 

Private & Confidential

      FINAL (23 July 2020)       4043241-0017

 

  DATED August 17, 2020           

            

  F-STAR BIOTECHNOLOGY LIMITED      (1 )      and       

NEIL BREWIS

 

    

 

(2

 

) 

 

       

SERVICE AGREEMENT

 

          

 

 

LOGO [g60619dsp197.jpg]



--------------------------------------------------------------------------------

Contents

 

1  

Definitions and interpretation

     1   2  

Appointment

     4   3  

Duration of the Employment

     5   4  

Scope of the Employment

     6   5  

Training

     8   6  

Hours of work

     9   7  

Place of work

     9   8  

Remuneration

     9   9  

Expenses

     10   10  

Holidays

     10   11  

Sickness benefits

     11   12  

Pension

     12   13  

Death benefits and medical insurance

     13   14  

Restrictions during the Employment

     13   15  

Confidential Information and Employer documents

     14   16  

Inventions and other intellectual property

     16   17  

Termination

     17   18  

Severance benefits upon termination

     19   19  

Post-termination restrictions

     23   20  

No personal dealings

     28   21  

Grievance and disciplinary procedures

     28   22  

Deductions and Clawback

     29   23  

Anti-corruption provisions

     30   24  

Staff Handbook

     30   25  

Data protection

     30   26  

Notices

     31   27  

Former contracts of employment or other arrangements

     31  



--------------------------------------------------------------------------------

28  

Variations and amendments

     32   29  

Choice of law and submission to jurisdiction

     32   30  

Miscellaneous

     32  



--------------------------------------------------------------------------------

THIS AGREEMENT IS A DEED and is made on

   2020

BETWEEN:

 

(1)

F-Star Biotechnology Limited (Company Registration Number: 08067987) whose
registered office is at Eddeva B920, Babraham Research Campus, Cambridge CB22
3AT (“Employer”/ “we”/ “us”), and

 

(2)

Neil Brewis of [ADDRESS] (“you”).

IT IS AGREED as follows:

 

1

Definitions and interpretation

 

1.1

In this Agreement unless the context otherwise requires the following
expressions have the following meanings:

“Board” means the Board of Directors from time to time of the Employer;

“Confidential Information” means information in whatever form relating to the
business, products, services, clients, customers, affairs and finances of the
Employer or of any Group Company from time to time being confidential to it or
to them or treated by it or them as such and trade secrets (including, without
limitation, technical data and know-how) relating to the business of the
Employer or of any Group Company or of any of its or their suppliers, clients or
customers including by way of illustration only and without limitation:

 

  (a)

any trade secret or confidential or secret information concerning the business
development, affairs, future plans, business methods, connections, operations,
accounts, finances, organisation, processes, policies or practices, designs,
dealings, trading, software, or know-how relating or belonging to the Employer
or to any Group Company or any of its suppliers, agents, distributors, clients
or customers;

 

  (b)

confidential computer software, computer-related know-how, passwords, computer
programmes, specifications, object codes, source codes, network designs,
business processes, business logic, inventions, improvements and/or
modifications relating to or belonging to the Employer or any Group Company;

 

1



--------------------------------------------------------------------------------

  (c)

details of the Employer’s or any Group Company’s financial projections or
projects, prices or pricing strategy, advertising, marketing or development
plans, product development plans or strategies, fee levels, commissions and
commission structures, market share and pricing statistics, marketing surveys
and research reports and their interpretation;

 

  (d)

any confidential research, report or development undertaken by or for the
Employer or any Group Company;

 

  (e)

details of relationships or arrangements with, or knowledge of the needs or the
requirements of, the Employer’s or any Group Company’s actual or potential
clients or customers;

 

  (f)

information supplied in confidence by customers, clients or any third party to
which the Employer or any Group Company owes an obligation of confidentiality;

 

  (g)

lists and details of contracts with the Employer’s or any Group Company’s actual
or potential suppliers;

 

  (h)

information of a personal or otherwise of a confidential nature relating to
fellow employees, directors or officers of, or consultants to, the Employer or
any Group Company for which you may from time to time provide services; and

 

  (i)

confidential information concerning, or details of, any competitive business
pitches, or target details;

“Data Protection Legislation” means the General Data Protection Regulation (EU)
2016/679 (“GDPR”), Data Protection Act 2018 (“DPA”), and the Privacy and
Electronic Communications (EC Directive) Regulations 2003 (or any successor to
the GDPR, DPA, or Privacy and Electronic Communications Regulations) and the
applicable version at the relevant time of any guidance or codes of practice
issued by the Information Commissioner’s Office from time to time;

“Employer Intellectual Property” means any Intellectual Property made, created
or discovered by you during the Employment (whether or not in the course of the
Employment or during normal hours of work or using our facilities) which:

 

  (a)

in any way affects or relates to the business of the Employer or any Group
Company; or

 

2



--------------------------------------------------------------------------------

  (b)

is capable of being used or adapted for use in or in connection with such
business;

“Employment” means your employment under this Agreement;

“Financial Year” has the meaning ascribed to it in section 390 of the Companies
Act 2006

“ERA” means the Employment Rights Act 1996;

“Group Company” means any company which is for the time being a subsidiary or
holding company of the Employer and any subsidiary of any such holding company
and for the purposes of this Agreement the terms “subsidiary” and “holding
company” shall have the meanings ascribed to them by section 1159 Companies Act
2006;

“Intellectual Property” means all intellectual and industrial property rights
which may now or in the future subsist in any country of the world, including
without limitation:

 

  (a)

patents, utility models, supplementary protection certificates and any other
rights in inventions, discoveries and improvements;

 

  (b)

registered and unregistered trade marks, including any trade, brand or business
names and get-ups(s), rights to sue for passing off or unfair competition and
rights in domain names, devices and logos;

 

  (c)

registered and unregistered design rights;

 

  (d)

copyright (including all such rights in any information, know-how or techniques
relating to the Employer’s business, and in any computer software and
typographical rights) database rights and moral rights;

 

  (e)

all industrial, commercial and technical and accounts records and information
(wherever located) relating to the activities of the Employer;

 

  (f)

the Confidential Information; and

 

  (g)

applications for registration and the right to apply for any registration of the
above in any country in the world;

 

3



--------------------------------------------------------------------------------

“WTR” means the Working Time Regulations 1998.

 

1.2

References to clauses and schedules are unless otherwise stated to clauses of
and schedules to this Agreement.

 

1.3

Unless the context otherwise requires, words in the singular include the plural
and in the plural include the singular.

 

1.4

A reference to a statute, statutory provision or regulation:

 

  (a)

is a reference to it as amended, extended or re-enacted from time to time
(including as a result of the exercise of powers conferred on Ministers under
the European Union (Withdrawal) Act 2018 or any similar legislation); and

 

  (b)

shall in the case of a statue or statutory provision include all subordinate
legislation made from time to time under that statute or statutory provision.

 

1.5

The headings to the clauses are for convenience only and shall not affect the
construction or interpretation of this Agreement.

 

2

Appointment

 

2.1

We appoint you and you agree to act as Chief Scientific Officer of the Employer
or in such other capacity as we may from time to time reasonably direct on the
terms of this Agreement. You recognise that this position is one of trust and
confidence and that you will have access to Confidential Information. This is a
key position in which you have a special obligation to further the interests of
the Employer and any Group Company and to develop its or their businesses.

 

2.2

You represent and warrant that you are not bound by or subject to any court
order, agreement, arrangement or undertaking which in any way restricts or
prohibits you from entering into this Agreement, performing your duties under it
or holding office as a director of the Employer or any Group Company.

 

2.3

You warrant that you are entitled to work in the United Kingdom without any
additional approvals and will notify us immediately if you cease to be so
entitled during the Employment.

 

4



--------------------------------------------------------------------------------

3

Duration of the Employment

 

3.1

Your Employment commenced on 2 November 2015 and, subject to the provisions of
this Agreement, shall continue unless and until terminated by either party
giving to the other not less than six months’ written notice.

 

3.2

We shall have the discretion to terminate the Employment lawfully with immediate
effect or on notice less than that required by clause 3.1 by notifying you that
we are exercising our right under this clause 3.2 and that we will make within
28 days a payment in lieu of notice (“Payment in Lieu”) to you. The Payment in
Lieu shall be a sum equal to, but no more than, the basic annual salary under
clause 8.1 in respect of that part of the period of notice in clause 3.1 which
we have not given to you. The Payment in Lieu shall be paid to you less any
appropriate tax and other statutory deductions.

 

3.3

For the avoidance of doubt, the Payment in Lieu under clause 3.2 shall not
include:

 

  3.3.1

any bonus or commission payments that might otherwise have been due;

 

  3.3.2

any benefits you would have been entitled to receive; or

 

  3.3.3

any holiday entitlement that would have accrued,

during the period by reference to which the payment is made (“Relevant Period”).

 

3.4

You will have no right to receive a Payment in Lieu unless the Employer has
exercised its discretion under clause 3.2.

 

3.5

Notwithstanding the fact that we have purported to exercise our discretion to
make a Payment in Lieu under clause 3.2, you shall nonetheless not be entitled
to any such payment if we would have been entitled to terminate the Employment
without notice in accordance with clause 17.2. In that case we shall be entitled
to recover from you any Payment in Lieu already made.

 

3.6

At any time following service of notice of termination in accordance with clause
3.1 (whether given by us or you), we shall be entitled, by written notice to
you, to place you on leave (“Garden Leave”) for the whole or any part of the
period of the Employment remaining after the service of such notice.

 

5



--------------------------------------------------------------------------------

3.7

During any period of Garden Leave:

 

  3.7.1

we shall be under no obligation to assign any duties to you and may revoke any
powers you hold on behalf of the Employer or any Group Company and may remove
you from any office held by you in the Employer or any Group Company;

 

  3.7.2

we may require you to carry out alternative duties or to only perform such
specific duties as are expressly assigned to you, at such location (including
your home) as we may decide;

 

  3.7.3

you shall ensure that the Employer knows where you will be and how you can be
contacted during each working day (except during any periods taken as holiday in
the usual way);

 

  3.7.4

we shall be entitled to exclude you from our premises and to instruct you not to
contact (or attempt to contact) the officers, employees, agents, clients or
customers of the Employer or of any Group Company;

 

  3.7.5

your entitlement to receive your normal salary and other contractual benefits
shall continue, subject always to the relevant scheme or policy relating to such
benefits; and

 

  3.7.6

you shall remain our employee and shall be bound by the terms of the Employment
(other than to perform your duties under this Agreement unless specifically
required to do so). In particular, but without limitation, you will remain bound
by your obligations of loyalty and good faith, of exclusive service and of
confidentiality, which preclude you taking up any other employment.

 

3.8

There is no probationary period applicable to the Employment.

 

3.9

For the purposes of the ERA your period of continuous employment began on
2 November 2015.

 

4

Scope of the Employment

 

4.1

During the Employment you shall:

 

  4.1.1

serve the Employer and each Group Company to the best of your ability;

 

6



--------------------------------------------------------------------------------

  4.1.2

unless prevented by ill-health or incapacity devote the whole of your working
time, attention and skill to the business and affairs of the Employer and to
such other duties within the Employer or any Group Company consistent with your
position as may be assigned to you during the continuance of the Employment;

 

  4.1.3

faithfully and diligently perform such duties and exercise such powers
consistent with your position as may from time to time be assigned to or vested
in you by the Board;

 

  4.1.4

do all reasonably in your power to protect, promote, develop and extend the
business interests and reputation of the Employer and each Group Company;

 

  4.1.5

obey the reasonable and lawful directions of the Board;

 

  4.1.6

comply with the Memorandum and Articles of Association and of any Group Company
and all other rules, regulations, policies and procedures from time to time in
force in relation to the Employer or any Group Company;

 

  4.1.7

abide by any statutory, fiduciary or common law duties to the Employer or any
Group Company of which you are a director;

 

  4.1.8

not do anything that would cause you to be disqualified from acting as a
director;

 

  4.1.9

keep the Board at all times promptly and fully informed (in writing if so
requested) of your conduct of the business of the Employer and any Group Company
and provide such explanations in connection with it as the Board may require;
and

 

  4.1.10

report your own wrongdoing and any wrongdoing or proposed wrongdoing of any
other employee or director of the Employer or of any Group Company to the Board
immediately on becoming aware of it.

 

4.2

You shall if and so long as we require and without any further remuneration
carry out your duties on behalf of any Group Company and act as a director or
officer of any Group Company.

 

7



--------------------------------------------------------------------------------

4.3

You shall promptly disclose to the Board any information that comes into your
possession which adversely affects or may adversely affect the Employer or any
Group Company or the business of the Employer or any Group Company including,
but not limited to:

 

  4.3.1

the plans of any other senior employee to leave the Employer or any Group
Company (whether alone or in concert with any other employee), including, but
not limited to, the plans of such an employee to join a competitor or to
establish a business in competition with the Employer or any Group Company; and

 

  4.3.2

the misuse by any employee of any Confidential Information belonging to the
Employer or any Group Company; and

 

  4.3.3

the conduct of any employee, agent or service provider which constitutes bribery
within the meaning of the Bribery Act 2010.

 

4.4

We are not obliged to ensure that you become or remain a director of the
Employer, and if you are/do become a director of the Employer, any removal from
the Board in accordance with the Employer’s Articles of Association or otherwise
will not be a breach of this Agreement by us.

 

4.5

We take a zero tolerance approach to tax evasion. You must not engage in any
form of facilitating tax evasion, whether under UK law or under the law of any
foreign country. You must immediately report to the Board any request or demand
from a third party to facilitate the evasion of tax or any concerns that such a
request or demand may have been made.

 

5

Training

 

5.1

As a senior employee, you are responsible for identifying and attending any
training that is necessary for you to perform your duties to the high standard
expected of you. The cost of such training will be normally be met by the
Employer, providing that prior approval has been obtained in accordance with the
Employer’s current training policy. You are also required to attend any training
that we stipulate as mandatory.

 

5.2

Subject to any provision to the contrary elsewhere in this Agreement, there is
no other training which the Employer requires you to complete and which the
Employer will not pay for.

 

8



--------------------------------------------------------------------------------

6

Hours of work

 

6.1

Our normal business hours are 9:00 am to 5:15 pm Monday to Friday.

 

6.2

Your remuneration package is calculated on the basis that you will not only work
during normal business hours but also such additional hours as shall be
necessary in order properly to perform your duties. You are therefore not
entitled to any additional remuneration for work done outside normal business
hours.

 

6.3

You agree that on account of the specific characteristics of your role and your
responsibilities, all of your “working time” (as such expression is defined by
the WTR) is not measured or predetermined. Accordingly you agree that the
exemption under regulation 20(1) WTR shall apply to the Employment

 

6.4

Notwithstanding that the Employment is likely to be exempt (in accordance with
clause 6.3 above), you nevertheless agree that the maximum average working time
of 48 hours for each 7 day period which is contained in regulation 4(1) WTR
shall not apply in relation to the Employment.

 

6.5

You may terminate your agreement to opt-out of regulation 4(1) WTR pursuant to
clause 6.4 at any time by giving three months’ written notice to us of such
termination. Upon such termination the other terms of the Employment will remain
in force and shall not be affected.

 

7

Place of work

 

7.1

Your normal place of work will be our offices at Eddeva B920, Babraham Research
Campus, Cambridge CB22 3AT but we may require you to work at any place (whether
inside or outside the United Kingdom) for such periods as we may from time to
time require (provided that the Board will provide you with at least two months’
notice of any change of your workplace and you will always be entitled to be
based at the headquarters of the Employer) but not outside the United Kingdom
for periods exceeding one month in any one year.

 

8

Remuneration

 

8.1

We shall pay you a salary at the rate of £250,000 per annum, on or before the
last day of each calendar month by credit transfer to your bank account payable
by equal monthly instalments in arrears (or such other sum as may from time to
time be agreed). The rate of salary will be reviewed annually, but with no
guarantee of salary increase.

 

9



--------------------------------------------------------------------------------

8.2

The salary specified in clause 8.1 shall be inclusive of any fees to which you
may be entitled as a director of the Employer or any Group Company.

 

8.3

In addition to your annual salary, the Employer may in its absolute discretion
pay you a bonus of such amount and at such intervals as the Employer may in its
absolute discretion determine but shall not exceed 40% of your annual salary,
taking into account specific performance targets as may be notified to you from
time to time. If the Employer makes a bonus payment to you in respect of a
Financial Year, it shall not be obliged to make subsequent bonus payments in
respect of any subsequent Financial Year. You shall in any event have no right
to a bonus (or a pro-rated bonus) if your employment terminates for any reason
or you are under notice of termination (whether given by or received by you) at
or prior to the date when a bonus might otherwise have been payable. Any bonus
payment shall not be pensionable.

 

9

Expenses

 

9.1

We shall reimburse you in respect of all expenses reasonably incurred by you in
the proper performance of your duties, subject to you providing such receipts or
other evidence as we may require.

 

9.2

You shall abide by the Employer’s policies on expenses as communicated to you
from time to time.

 

10

Holidays

 

10.1

You shall be entitled, in addition to all bank and public holidays normally
observed in England, to 25 working days’ holiday, in each Holiday Year (being
the period from January 1 to 31 December). Your holiday entitlement shall
increase to 26 working days’ holiday in each Holiday Year after five years’
service and to 27 working days’ holiday in each Holiday Year after ten years’
service. This includes your entitlement under the WTR, which shall be deemed to
have been taken first. You are required to take a minimum of 20 working days
holiday (including bank and public holidays) in each Holiday Year. You may only
take your holiday at such times as are agreed with the Board. Regulations 15(1)
to 15(4) WTR shall not apply to the Employment.

 

10.2

You shall be entitled to be paid at the rate of 1/260th of the annual
remuneration set out in clause 8.1 for each day of holiday to which you are
entitled under this clause.

 

10



--------------------------------------------------------------------------------

10.3

The Employer reserves the right to nominate up to 4 days each year when holiday
must be taken. These days are normally reserved for the period between Christmas
and New Year.

 

10.4

In the Holiday Year in which the Employment terminates, your entitlement to
holiday shall be deemed to accrue on a pro rata basis for each completed
calendar month of service during the relevant year. If, on the termination of
the Employment, you have exceeded your accrued holiday entitlement, the excess
may be deducted from any sums due to you.

 

10.5

Other than where you are prevented from taking holiday as a result of illness or
injury, you shall not be entitled to carry forward holiday entitlement from one
Holiday Year to the next without the prior written consent of the Board.

 

10.6

If either party has served notice to terminate the Employment, we may require
you to take any accrued but unused holiday entitlement during the notice period.
Any accrued but unused holiday entitlement shall be deemed to be taken during
any period of Garden Leave under clause 3.6.

 

11

Sickness benefits

 

11.1

On condition that you comply with clause 11.2 and subject to our right to
terminate this Agreement (whether on grounds of ill health or otherwise), we
shall continue to pay your salary and benefits during any period of absence on
medical grounds up to a maximum of 26 weeks in any rolling period of 12 months.

 

11.2

You shall if required:

 

  11.2.1

supply us with medical certificates covering any period of sickness or
incapacity;

 

  11.2.2

consent to the application by us to any medical practitioner treating you for a
medical report, and the provision of such a report to us; and

 

  11.2.3

undergo at any time at our expense a medical examination by a doctor appointed
by us.

 

11.3

Payment in respect of any other or further period of absence shall be at our
discretion. Any payment to you pursuant to clause 11.1 shall be subject to set
off by us in respect of any Statutory Sick Pay and any Social Security Sickness
Benefit or other benefits to which you may be entitled.

 

11



--------------------------------------------------------------------------------

11.4

If your absence shall be occasioned wholly or partly by any act or omission of a
third party in respect of which damages or compensation are recoverable, then
you shall not be entitled to any remuneration (other than Statutory Sick Pay)
but we may in our absolute discretion advance sums not exceeding the
remuneration to which you would otherwise be entitled against your entitlement
to damages or compensation (including interest at such rate as you are entitled
to recover in respect of a claim for loss of earnings) and you shall:

 

  11.4.1

notify us immediately of all the relevant circumstances and of any claim,
compromise, settlement or judgement made or awarded in connection with it; and

 

  11.4.2

if we so require, refund to us any amount received by you from any such third
party provided that the refund shall be no more than the amount which you had
recovered in respect of remuneration (plus interest).

 

11.5

Any payments made under clause 11.4 shall be subject to the maximum aggregate
sum which we are permitted to lend under the restrictions relating to loans to
directors contained in the Companies Act 2006.

 

12

Pension

 

12.1

You may join the Employer’s group personal pension scheme or such other
registered pension scheme as may be set up by the Employer (“Pension Scheme”)
subject to satisfying certain eligibility criteria and the rules of the Pension
Scheme as amended from time to time.

 

12.2

If you join the Pension Scheme, the Employer shall contribute an amount equal to
8% of your basic salary to the Scheme during each year of the Employment. The
Employer’s contributions to the Pension Scheme shall be payable in equal monthly
instalments in arrears, and shall be subject to the rules of the Pension Scheme
and the tax reliefs and exemptions available from HM Revenue & Customs, as
amended from time to time.

 

12.3

The Pension Scheme currently operates via a salary exchange (“Salary Exchange”),
whereby you agree to exchange part of your salary for a non-cash benefit, (in
this case pension contributions) and to give up your contractual right to future
cash remuneration

 

12



--------------------------------------------------------------------------------

  for the amount of salary exchanged whilst you are in receipt of these
benefits. Under Salary Exchange you will receive all of your eligible tax relief
immediately and pay reduced National Insurance contributions.

 

12.4

Your basic salary before the Salary Exchange will be known as your ‘notional
basic salary’, and any salary review will be based on the ‘notional basic
salary’. The Employer will not allow you to enter into the Salary Exchange if it
takes you below the National Minimum Wage. All earnings related payments or
benefits that you receive from the Employer will be based upon the ‘notional
basic salary’.

 

12.5

You may opt out of the Salary Exchange arrangement if you wish.

 

13

Death benefits and medical insurance

 

13.1

We shall during the continuance of the employment, provide you with life
assurance cover which in the event of death during the continuance of the
Employment, will pay a lump sum equal to 4 times the then annual rate of salary
payable in accordance with clause 8.1 (provided that the provision of cover
shall be subject to you complying with and satisfying requirements of the
relevant insurers and subject to the insurance premiums being at reasonable and
standard rates).

 

13.2

During the Employment you shall participate in such expenses insurance schemes
as we shall from time to time maintain for your benefit, subject to our right to
terminate this Agreement and subject to the insurer accepting you for cover
under the relevant scheme and at normal rates and subject to the rules of such
scheme or policy from time to time. Success or failure of a claim under such
scheme is entirely a matter for the scheme insurer and we accept no obligation
to take any legal or other proceedings to challenge or enforce the scheme
insurer’s decision in respect of any such claim.

 

14

Restrictions during the Employment

 

14.1

During the Employment you shall not:

 

  14.1.1

be directly or indirectly employed, engaged, concerned or interested in any
other business or undertaking save that nothing in this Agreement shall prevent
you from engaging in limited external advisory or consultancy activities (or
similar) and whether or not of a remunerative nature provided that such external
activities shall not in any way conflict with or interfere in any way with your
obligations under this Agreement or be prejudicial to the interests of the
Employer or any Group Company; or

 

13



--------------------------------------------------------------------------------

  14.1.2

engage in any activity which the Board reasonably considers may be, or become
harmful to the interests of the Employer or of any Group Company or which might
reasonably be considered to interfere with the performance of your duties under
this Agreement.

 

14.2

Clause 14.1 shall not apply:

 

  14.2.1

to you holding (directly or through nominees) investments listed on the London
Stock Exchange or in respect of which dealing takes place in the Alternative
Investment Market on the London Stock Exchange or any recognised stock exchange
as long as you do not hold more than 5% of the issued shares or other securities
of any class of any one company; or

 

  14.2.2

to any act undertaken by you with the prior written consent of the Board.

 

14.3

You confirm that you have disclosed to us (and will continue to do so promptly
throughout the Employment) all circumstances in respect of which there is or
might be a conflict of interest between you (or members of your immediate
family) and the Employer or any Group Company.

 

15

Confidential Information and Employer documents

 

15.1

Without prejudice to your common law duties and your obligations under clause
25, you shall neither during the Employment (except in the proper performance of
your duties) nor at any time after the termination of the Employment (howsoever
caused):

 

  15.1.1

disclose to any person, company, business entity or other organisation;

 

  15.1.2

use for your own purposes or for any purposes other than those of the Employer
or any Group Company; or

 

  15.1.3

through any failure to exercise due care and diligence, permit or cause any
unauthorised disclosure of

any Confidential Information, save as required by law. These restrictions shall
cease to apply to any information which shall become available to the public
generally (otherwise than through your default or the default of any third party
connected in any way with you).

 

14



--------------------------------------------------------------------------------

15.2

All notes and records (both originals and copies) wherever located and whether
on paper, computer disk, computer memory, smartphone, tablet, memory stick or
other media, which contain any Confidential Information or which you have made
or acquired in the course of the Employment:

 

  15.2.1

shall be and remain the property of the Employer or the relevant Group Company;

 

  15.2.2

shall not be removed from the Employer’s premises (or the premises of any Group
Company) except in the course of your duties; and

 

  15.2.3

shall be handed over by you to the Employer or to the relevant Group Company on
demand and in any event on the termination of the Employment (for whatever
reason).

 

15.3

You shall on demand by us and in any event on the termination of the Employment
(howsoever caused) irretrievably delete any Confidential Information stored on
any magnetic or optical disk or memory, including personal computer networks,
personal e-mail accounts or personal accounts on websites, and all matter
derived from such sources which is in your possession or under your control
outside our premises. For the purposes of this clause 15 you agree that any
business connections added during the Employment to any personal LinkedIn
accounts (or to any other personal social media accounts used by you in whole or
in part for the purposes of Employer’s business) shall be regarded as the
property of the Employer (whether or not Confidential Information) and shall be
deleted on termination of the Employment.

 

15.4

You shall provide written confirmation that you have made a diligent search for,
and delivered to us, all the notes and records described in clause 15.2 and have
irretrievably deleted any Confidential Information described in clause 15.3 when
requested to do so by us, whether during or after the Employment together with
such reasonable evidence of compliance as we may request.

 

15.5

Nothing in this clause 15 shall prevent you from making a protected disclosure
within the meaning of section 43A ERA or a relevant pay disclosure as defined in
section 77 Equality Act 2010. In circumstances where you consider it is
necessary to make such a disclosure, you should first raise the issue with the
Board, or if your concerns relate to certain members of the Board, to an officer
or officers of the Employer who you believe are not involved or implicated in
the relevant matter.

 

15



--------------------------------------------------------------------------------

16

Inventions and other intellectual property

 

16.1

You acknowledge that you may make, discover or create Intellectual Property in
the course of your duties and agree that in this respect you have a special
obligation to further the interests of the Employer and any Group Company.

 

16.2

You agree to disclose to us in writing full details of any Employer Intellectual
Property promptly following its making, creation or discovery.

 

16.3

You agree that any Employer Intellectual Property shall so far as the law
permits belong to and be the absolute property of the Employer or any other
Group Company as the Employer may direct upon creation and:

 

  16.3.1

to the extent that the same does not automatically belong to us upon creation,
undertake to hold any such Employer Intellectual Property upon trust for the
benefit of the Employer until such time as it shall be vested absolutely in the
Employer or such other Group Company; and

 

  16.3.2

hereby assign to the Employer or such other Group Company with full title
guarantee by way of present and future assignment all such Employer Intellectual
Property.

 

16.4

If and when we require you so to do you shall, at our expense, as the Employer
or any other Group Company may direct:

 

  16.4.1

give and supply to the Employer or such Group Company all such information,
data, drawings and assistance as the Employer or such Group Company may require
in order to exploit the Employer Intellectual Property to best advantage;

 

  16.4.2

apply or join with the Employer or such Group Company in applying for patents or
other protection or registration in the United Kingdom and in any other part of
the world for the Employer Intellectual Property; and

 

  16.4.3

execute and do all instruments and things necessary for vesting in the Employer
or such Group Company or in such other person as the Employer may specify, as
sole beneficial owner, any Employer Intellectual Property including such patents
or other protection or registration when obtained and all right, title and
interest to and in them absolutely.

 

16



--------------------------------------------------------------------------------

16.5

You irrevocably and unconditionally waive any and all moral rights in connection
with your authorship of any existing or future copyright work made or created by
you during the Employment. For the avoidance of doubt, this clause 16.5 will not
apply to any copyright work made or created by you in the course of your
carrying out such external activities as are permitted under clause 14.1.1.

 

16.6

You irrevocably appoint the Employer to be your attorney in your name and on
your behalf to execute and do any such instrument or thing and generally to use
your name for the purpose of giving to the Employer the full benefit of this
clause. In favour of any third party, a certificate in writing signed by any
director or by the secretary of the Employer that any instrument or act falls
within the authority conferred by this clause shall be conclusive evidence that
such is the case.

 

16.7

The rights and obligations under this clause shall continue in force after
termination of this Agreement in respect of Employer Intellectual Property and
shall be binding on your representatives.

 

16.8

Nothing in this clause shall be construed as restricting your rights under
sections 39 to 43 Patents Act 1977.

 

17

Termination

 

17.1

For the avoidance of doubt, where there are no circumstances justifying summary
dismissal under clause 17.2 the methods by which we may terminate this Agreement
are not confined to the giving of notice as provided elsewhere in this Agreement
or the making of a Payment in Lieu in accordance with clause 3.2. Accordingly if
we terminate this Agreement without notice or a Payment in Lieu then any damages
to which you may be entitled shall be calculated in accordance with ordinary
common law principles including those relating to mitigation of loss.

 

17.2

Notwithstanding any other provisions of this Agreement in any of the following
circumstances we may terminate the Employment immediately by serving written
notice on you to that effect. In such event you shall not be entitled to any
further payment from us except such sums as shall have accrued due at that time.
The circumstances are if you:

 

  17.2.1

commit any serious breach of this Agreement or are guilty of any gross
misconduct or any wilful neglect in the discharge of your duties;

 

  17.2.2

repeat or continue (after warning) any breach of this Agreement;

 

17



--------------------------------------------------------------------------------

  17.2.3

are guilty of any fraud, dishonesty or conduct tending to bring you, the
Employer, or any Group Company into disrepute;

 

  17.2.4

are declared bankrupt or make any arrangement with or for the benefit of your
creditors or have a county court administration order made against you under the
County Court Act 1984;

 

  17.2.5

are convicted of any criminal offence (other than minor road traffic offences
for which a fine or non-custodial penalty is imposed) which might reasonably be
thought to affect adversely the performance of your duties;

 

  17.2.6

cease to be eligible to work in the United Kingdom;

 

  17.2.7

refuse (without reasonable cause) to accept the novation by the Employer of this
Agreement, or an offer of employment on terms no less favourable to you than the
terms of this Agreement, by any company which acquires or agrees to acquire not
less than 90 per cent of the issued equity share capital of the Employer; or

 

  17.2.8

resign (otherwise than at our request) as, or otherwise cease to be, or become
prohibited by law from being, a director of the Employer or any Group Company.

 

17.3

If at any time you are unable to perform your duties properly because of ill
health, accident or otherwise for a period or periods totalling at least three
months in any period of 12 consecutive calendar months then we may appoint
another person to act in your place in any position to which you may be assigned
during the Employment.

 

17.4

On the termination of the Employment or upon either us or you having served
notice of such termination, you shall:

 

  17.4.1

at our request resign from office as a director of the Employer and all offices
you hold in any Group Company, without claim for compensation for loss of
office, provided however that such resignation shall be without prejudice to any
claims which you may have against the Employer or any Group Company arising out
of the termination of the Employment;

 

  17.4.2

at our request resign from all trusteeships you hold of any pensions scheme or
other trusts established by the Employer or any Group Company; and

 

18



--------------------------------------------------------------------------------

  17.4.3

immediately deliver to us all materials within the scope of clause 15.2 and your
lap-top, tablet and any other computer or similar equipment, all computer and
other passwords, keys, ID or access cards, credit cards, mobile phones
(including the original sim card), and other property of or relating to the
business of the Employer or of any Group Company which may be in your possession
or under your power or control,

and you irrevocably authorise us to appoint any person in your name and on your
behalf to sign any documents and do any things necessary or requisite to give
effect to your obligations under this clause 17.4.

 

17.5

Following termination of the Employment you agree to make yourself available to,
and to cooperate with, us or our advisers in any internal investigation or
regulatory proceedings arising out of matters which formed part of your
responsibilities during the Employment. You acknowledge that this could involve,
but is not limited to, responding to or defending any regulatory or legal
process, providing information in relation to any such process, preparing
witness statements and giving evidence in person on our behalf.

 

17.6

On termination of the Employment (howsoever caused) you shall not be entitled to
any compensation for the loss of any rights or benefits under any share option,
bonus, long-term incentive plan or other profit sharing scheme operated by the
Employer or any Group Company in which you may participate.

 

17.7

Any delay in exercising the right of termination conferred by this clause 17
shall not constitute a waiver of it.

 

18

Severance benefits upon termination

 

18.1

For the purposes of this clause 18 the following words and phrases shall have
the following meanings:

“Basic Salary” means your basic annual salary (in accordance with clause 8.1) as
at the date of the termination of your Employment.

“Cause” means any of the circumstances set out in clause 17.2 and/or where the
Employer has a potentially far reason to terminate the Employment pursuant to
s.98 ERA.

 

19



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following events:

 

  (a)

a sale, lease or other disposition of all or substantially all of the assets of
the Employer; or

 

  (b)

a consolidation or merger of the Employer with or into any other corporation or
other entity or person, or any other corporate reorganisation, in which the
shareholders of the Employer immediately prior to such consolidation, merger or
reorganisation, own less than fifty percent (50%) of the outstanding voting
power of the surviving entity (and its parent) following the consolidation,
merger or reorganisation; or

 

  (c)

any transaction (or series of related transactions involving a person or entity,
or a group of affiliated persons or entities) in which in excess of fifty
percent (50%) of the Employer’s outstanding voting power is transferred.

For the avoidance of doubt, the transactions contemplated by the Exchange
Agreement shall not be considered a Change of Control for purposes of this
Agreement.

“Exchange Agreement” means the share exchange agreement to be entered into by
(i) F-star Therapeutics Ltd; (ii) Spring Bank Pharmaceuticals, Inc.; and
(iii) others.

“Good Reason” means:

 

  (a)

a material diminution in the nature or scope of your title, duties, or
responsibilities occurring without your consent; or

 

  (b)

a material reduction in your Basic Salary, which for purposes of this Agreement
shall mean a reduction of more than fifteen percent (15%) in the aggregate,
other than any reduction applying in a similar fashion to similarly situated
executives of the Employer, without your consent.

“Severance Sum” shall mean either:

 

  (a)

a sum equal to 12 months’ Basic Salary, in circumstances where a Qualifying
Termination takes effect during the 12 month period immediately following a
Change of Control; or

 

  (b)

a sum equal to 9 months’ Salary, in circumstances where a Qualifying Termination
takes effect more than 12 months following a Change of Control.

“Qualifying Termination” means termination of the Employment

 

20



--------------------------------------------------------------------------------

  (a)

by the Employer (whether with or without notice) without Cause; or

 

  (b)

by you for Good Reason.

 

18.2

In the event of a Qualifying Termination the Employer shall pay to you the
Severance Sum (as adjusted in accordance with clauses 18.3 and 18.4 below) in
accordance with the provisions set out in this clause 18. SUBJECT ALWAYS to the
provisions of clauses 18.5, 18.6 and 18.10 being satisfied.

 

18.3

If the Employer terminates the Employment without Cause by giving you a period
of notice, (whether under clause 3.1 or otherwise), the Severance Sum shall be
reduced by a sum equal to the salary, benefits and any other payments received
by you from the Employer during your notice period (whether such notice period
is worked by you or whether some or all of it is spent on Garden Leave in
accordance with clause 3.6.

 

18.4

If the Employer terminates the Employment without Cause by making a Payment In
Lieu to you in accordance with clause 3.2, the Severance Sum shall be reduced by
a sum equal to the Payment in Lieu received you.

 

18.5

The payment or provision of the Severance Sum shall be subject to and
conditional on (and in consideration of) the following:

 

  18.5.1

the Employment subject to a Qualifying Termination;

 

  18.5.2

you having complied with your obligations under clause 17.4;

 

  18.5.3

the Employer (acting reasonably) determining that, as at the Termination Date,
you had met all of your applicable performance conditions and/or targets for the
Financial Year in which the Employment terminates (pro-rated as appropriate);

 

  18.5.4

you having complied with and continuing to comply with:

 

  (i)

the implied duty of fidelity and common law duty of confidentiality; and

 

  (ii)

your express obligations relating to confidentiality, intellectual property and
post-termination restrictions as set out in clauses 15, 16 and 19 respectively;
and

 

21



--------------------------------------------------------------------------------

  18.5.5

the restrictive covenants contained in clause 19 being reaffirmed by you so that
they shall apply and you shall continue to be bound by them, notwithstanding
that the Employment may, or without the payment of the Severance Sum might,
otherwise have been repudiated by the Employer.

 

18.6

In circumstances where a Qualifying Termination takes effect during the 12 month
period immediately following a Change of Control, in addition to your right to
receive the Severance Sum in accordance with this clause 18, any options or RSUs
granted to you under any equity incentive plan adopted or to-be-adopted by the
Employer shall, to the extent not assumed by an acquirer, vest in full.

 

18.7

The Severance Sum shall be paid less such deductions as are required by law, and
shall be in full and final settlement of all claims or rights of action which
you have or may have against the Employer or any Group Company and their
respective officers, non-executive directors, shareholders, employees or agents,
arising out of or in connection with your Employment or its termination or
otherwise whether arising under statute, contract, at common law, in equity or
any other legislation or regulation applicable under English, European or US
law. You shall not be entitled to any further compensation in respect of the
termination of your employment and you agree to waive, release and discharge any
or all such rights and claims. You acknowledge that it is a condition of the
receipt of the Severance Sum that you shall enter into a legally binding
settlement agreement with the Employer (and any such additional documents as may
be reasonably required), in a form acceptable to the Employer (“Settlement
Agreement”).

 

18.8

The Severance Sum shall be paid to you within 28 days of the Settlement
Agreement becoming legally binding or the Termination Date (whichever is later).

 

18.9

For the avoidance of doubt the payment or provision of the Severance Sum shall
not affect your entitlement as at the Termination Date to any of the following:

 

  18.9.1

any accrued but unpaid salary;

 

  18.9.2

any payment in lieu of accrued but unused holiday; or

 

  18.9.3

the reimbursement of your expenses, provided that all claims for reimbursement
are submitted within 14 days of the Termination Date.

 

22



--------------------------------------------------------------------------------

18.10

For the avoidance of doubt, the Employer shall not pay the Severance Sum to you
in circumstances where:

 

  18.10.1

you serve notice to terminate the Employment for any reason other than for Good
Reason;

 

  18.10.2

you terminate the Employment without giving due notice for any reason whatsoever
(including but not limited to where this is in response to an alleged breach of
contract by the Employer);

 

  18.10.3

the Employer is entitled to terminate the Employment without notice and without
a Payment in Lieu in accordance with clause 17.2; or

 

  18.10.4

as at the Termination Date the Employer has made a resolution for its winding
up, an arrangement or composition with its creditors or has made an application
to a court of competent jurisdiction for protection from its creditors or an
administration or winding-up order has been made or an administrator or receiver
has been appointed in relation to the Employer.

 

18.11

If at any time during the 12 month period immediately following the payment of
the Severance Sum to you under this clause 18, the Employer subsequently becomes
aware that:

 

  18.11.1

it would have been entitled to terminate the Employment without notice and
without a Payment in Lieu in accordance with clause 17.2; or

 

  18.11.2

you had, on or before the Termination Date, committed a breach of either:

 

  (i)

the provisions of clauses 14, 15, 16 or 19; and/or

 

  (ii)

the implied duty of fidelity or common law duty of confidentiality

then the Employer shall be entitled to claw-back and recover the Severance Sum
from you in its entirety. In such event, you shall, if so required by the
Employer and without prejudice to the Employer’s other remedies, immediately
repay on demand an amount equal to the Severance Sum paid to you (after
deductions for income tax and National Insurance) plus, if requested any sum in
respect of income tax and National Insurance paid on the Severance Sum which you
can recover from HM Revenue and Customs (or its successors). The sum to be
repaid shall be payable to the Employer within 28 days of the demand and shall
be recoverable by the Employer as a debt.

 

19

Post-termination restrictions

 

19.1

For the purposes of clause 19.2 the following words shall have the following
meanings:

“Confidential Information” shall have the meaning ascribed thereto in clause
1.1;

 

23



--------------------------------------------------------------------------------

“Counterparty” shall mean any supplier, client, customer, person, firm, company
or other entity whatsoever:

 

  (a)

who or which is an investor in the Employer at the Termination Date or who or
which invested in the Employer at any time in the period of 12 months
immediately preceding the Termination Date;

 

  (b)

who or which had regular dealings with the Employer in connection with or
arising out of the business of the Employer at the Termination Date or at any
time in the period of 12 months immediately preceding the Termination Date (and
shall include without limitation any person, company, or other entity with whom
there was an actual arrangement for a joint venture with the Employer or an
arrangement for the provision of goods or services to, by, or in conjunction
with the Employer);

 

  (c)

who or which is a client or customer of the Employer at the Termination Date or
who or which was a client or customer of the Employer at any time in the period
of 12 months immediately preceding the Termination Date;

and in each case, during the 12 months immediately preceding the Termination
Date, (or, if the Employer exercises its rights under clause 3.6 to place you on
Garden Leave, the 12 month period immediately preceding the commencement of that
Garden Leave):

 

  (a)

with whom or with which you had material dealings in the course of the
Employment;

 

  (b)

of or about whom you acquired Confidential Information or trade secrets or
material knowledge or material information in the course of the Employment; or

 

  (c)

with whom or with which any employee who was under your direct or indirect
supervision had material dealings in the course of his employment.

“Prospective Counterparty” means any supplier, client, customer, person, firm,
company or other entity whatsoever with whom or with which the Employer during
the 12 months immediately preceding the Termination Date had negotiations or
discussions regarding:

 

  (a)

possible investment in the Employer;

 

24



--------------------------------------------------------------------------------

  (b)

having regular dealings with the Employer in connection with or arising out of
the business of the Employer;

and in each case, during the 12 months immediately preceding the Termination
Date, (or, if the Employer exercises its rights under clause 3.6 to place you on
Garden Leave, the 12 month period immediately preceding the commencement of that
Garden Leave):

 

  (a)

with whom or which you had material dealings in the course of the Employment;

 

  (b)

of whom or which you acquired Confidential Information or trade secrets or
material knowledge or material information in the course of the Employment; or

 

  (c)

with whom or which any employee who was under your direct or indirect
supervision had material dealings in the course of his employment.

“Restricted Business” means the business of the Employer related to the design,
manufacture, production, research or sale of antibodies or fragments containing
antigen-binding sites engineered into non-CDR loops, relating to the activities
with which you were concerned or involved in the course of your employment
during the 12 months immediately preceding the Termination Date, (or, if the
Employer exercises its rights under clause 3.6 to place you on Garden Leave, the
12 month period immediately preceding the commencement of that Garden Leave) or
for which you had been responsible during such period.

“Restricted Period” means the period of 12 months immediately following the
Termination Date, provided always that if the Employer exercises its rights
under clause 3.6 to place you on Garden Leave, it shall mean the period of 12
months immediately following the commencement of the Garden Leave period.

“Restricted Person” means any person who is employed at the Termination Date or
has at any time in the period of 12 months prior to the Termination Date been:

 

  (d)

employed by the Employer; or

 

  (e)

engaged as a consultant to the Employer;

and in either case is in a senior employee or a senior technical or senior
advisory capacity in the Restricted Business and who was known to or worked with
you during that period.

 

25



--------------------------------------------------------------------------------

“Termination Date” means the date of termination of the Employment (howsoever
caused).

 

19.2

Without prejudice to clause 14.1 you hereby undertake that you will neither
during the Employment nor during the Restricted Period without our prior written
consent (such consent not to be unreasonably withheld) whether on your own
behalf or on behalf of any other person, firm, company or other organisation,
directly or indirectly:

 

  19.2.1

in competition with the Employer, be employed or engaged or otherwise interested
in any Restricted Business;

 

  19.2.2

in competition with the Employer, in respect of Restricted Business, solicit
business from or canvass or entice away or endeavour to solicit business from,
or canvass or entice away any Counterparty or Prospective Counterparty;

 

  19.2.3

in competition with the Employer, in respect of Restricted Business, have any
business dealings with, any Counterparty or Prospective Counterparty;

 

  19.2.4

interfere or take such steps as may be likely to interfere with the continuance
of supplies to the Employer in respect of the Restricted Business (or the terms
relating to such supplies) from any Counterparty or Prospective Counterparty or
seek to damage the relationship between any such person and the Employer;

 

  19.2.5

solicit or induce or endeavour to solicit or induce any person who, on the
Termination Date, was a Restricted Person to cease working for or providing
services to the Employer, whether or not any such person would thereby commit a
breach of contract;

 

  19.2.6

employ or otherwise engage in Restricted Business any person who, on the
Termination Date was a Restricted Person; or

 

  19.2.7

cause or permit any third party directly or indirectly under your control to do
any of the acts or things specified above.

 

26



--------------------------------------------------------------------------------

19.3

Clause 19.2 shall also apply as though there were substituted for references to
“the Employer” references to each Group Company in relation to which you have in
the course of your duties for the Employer or by reason of rendering services to
or holding office in such Group Company:

 

  19.3.1

acquired knowledge of its trade secrets or Confidential Information; or

 

  19.3.2

had personal dealings with its Counterparties or Prospective Counterparties; or

 

  19.3.3

supervised employees having personal dealings with its Counterparties or
Prospective Counterparties

but so that references in clauses 19.1 and 19.2 to “Employer” shall for this
purpose be deemed to be replaced by references to the relevant Group Company.
The obligations undertaken by you pursuant to this clause 19.3 shall, with
respect to each Group Company, constitute a separate and distinct covenant and
the invalidity or unenforceability of any such covenant shall not affect the
validity or enforceability of the covenants in favour of any other Group Company
or the Employer.

 

19.4

The benefit of the restrictions in clause 19.3 is held by the Employer for
itself and on trust for each Group Company and shall be enforceable on behalf of
each Group Company as though it were a party to this Agreement.

 

19.5

You shall not at any time after the Termination Date directly or indirectly
represent yourself as being interested in or employed by or in any way connected
with the Employer or any Group Company, other than as a former employee of the
Employer and you shall not (whether directly or indirectly and whether on your
own or through an association of any kind with any third party) make use of any
corporate or business name which is used by the Employer or any Group Company,
or which is similar to or likely to be confused with any such name.

 

19.6

None of the restrictions in this clause 19 shall prevent you from:

 

  19.6.1

holding an investment by way of shares or other securities of not more than 5%
of the total issued share capital of any company, whether or not it is listed or
dealt in on a recognised stock exchange; or

 

  19.6.2

being engaged or concerned in any business concern insofar as your duties or
work shall relate solely to geographical areas where the business concern is not
in competition with the Employer in respect of any Restricted Business; or

 

27



--------------------------------------------------------------------------------

  19.6.3

being engaged or concerned in any business concern, provided that your duties or
work shall relate solely to services or activities of a kind with which you were
not concerned to a material extent in the 12 months before the Termination Date.

 

19.7

While the restrictions in this clause 19 are considered by the parties to be
reasonable in all the circumstances, it is agreed that if any such restrictions,
by themselves, or taken together, shall be adjudged to go beyond what is
reasonable in all the circumstances for the protection of the legitimate
interests of the Employer or a Group Company but would be adjudged reasonable if
part or parts of the wording thereof were deleted, the relevant restriction or
restrictions shall apply with such deletion(s) as may be necessary to make it or
them valid and effective.

 

19.8

If your employment is transferred to any firm, company, person or entity other
than a Group Company (the “New Employer”) pursuant to the Transfer of
Undertakings (Protection of Employment) Regulations 2006, you will, if required,
enter into an agreement with the New Employer containing post-termination
restrictions corresponding to those restrictions in this clause 19, protecting
the confidential information, trade secrets and business connections of the New
Employer.

 

19.9

You will, at our request and our expense, enter into a separate agreement with
any Group Company in which you agree to be bound by restrictions corresponding
to those restrictions in this clause 19 (or such of those restrictions as we
deem appropriate) in relation to that Group Company.

 

20

No personal dealings

 

20.1

You shall not without the written consent of the Board make or seek to make on
your behalf or (otherwise than properly in the performance of your duties to the
Employer) on behalf of any other person, firm or company any contract or other
arrangement of a commercial nature with any actual or prospective customer,
contractor or supplier of the Employer or any Group Company.

 

21

Grievance and disciplinary procedures

 

21.1

You are subject to the Employer’s disciplinary and grievance procedures, copies
of which are available from the Employer. These procedures do not form part of
your contract of employment and may be modified at any time.

 

28



--------------------------------------------------------------------------------

21.2

If you want to raise a grievance, you may apply in writing to the Chief
Executive Officer (or his nominee) in accordance with the Employer’s grievance
procedure.

 

21.3

If you wish to appeal against a disciplinary decision you may apply in writing
to the Chief Executive Officer (or his nominee) in accordance with the
Employer’s disciplinary procedure.

 

21.4

We may at any time suspend you from any or all of your duties during any period
in which we are carrying out any disciplinary investigation involving you, or
while any disciplinary procedure against you is outstanding.

 

21.5

During any period of suspension in accordance with clause 21.4:

 

  21.5.1

your entitlement to receive your normal salary and other contractual benefits
shall continue, subject always to the relevant scheme or policy relating to such
benefits;

 

  21.5.2

you shall remain an employee of the Employer and shall be bound by the terms of
the Employment;

 

  21.5.3

you shall ensure that the Employer knows where you will be and how you can be
contacted during each working day (except during any periods taken as holiday in
the usual way);

 

  21.5.4

we shall be entitled to exclude you from our premises and to instruct you not to
contact (or attempt to contact) the employees, agents, clients or customers of
the Employer or of any Group Company; and

 

  21.5.5

we may require you to lodge with us all or any of the items referred to in
clause 17.4.3.

 

21.6

The provisions of this clause shall not apply to any action taken by the
Employer under clause 17.3.

 

22

Deductions and Clawback

 

22.1

For the purposes of the ERA you authorise us at any time during the Employment,
and in any event on termination howsoever arising, to deduct from your
remuneration under this Agreement (which for this purpose includes salary,
commission, bonus, holiday pay, sick pay and pay in lieu of notice) any monies
due from you to us including, but not limited to, any outstanding loans,
advances, the cost of repairing any damage or loss of our property caused by you
(and of recovering it), excess holiday, and any other monies owed by you to us.

 

29



--------------------------------------------------------------------------------

23

Anti-corruption provisions

 

23.1

We take a zero tolerance approach to bribery and corruption. You must comply
with the Bribery Act 2010 and related procedures at all times.

 

23.2

In particular you shall not during the term of this Agreement without the
consent of the Board seek or accept from any actual or prospective customer,
contractor or supplier of the Employer or any Group Company any gift, gratuity
or benefit of more than a trivial value or any hospitality otherwise than
properly in the performance of your duties to the Employer or any Group Company
of a kind and value.

 

24

Staff Handbook

 

24.1

Your attention is drawn to the policies and procedures set out in the Employer’s
Staff Handbook a copy of which has been supplied to you. You agree to abide by
those policies and procedures.

 

24.2

The Staff Handbook also includes details of any paid leave to which you are
entitled, in addition to your entitlement to sick pay and holiday pay set out
above.

 

24.3

Save as set out in this Agreement or referred to in clause 24.2 you are not
entitled to any other benefits provided by the Employer.

 

25

Data protection

 

25.1

You agree to act in accordance with Data Protection Legislation at all times
both during the Employment and following its termination (for any reason) and to
comply at all times with any policy introduced by us in order to comply with
Data Protection Legislation, including any policy on the transfer of data
outside the European Economic Area.

 

25.2

You acknowledge that we will process personal data about you in accordance with
and to the extent permitted by Data Protection Legislation in order for us to
perform our obligations under this Agreement, for example paying your salary, or
to pursue our legitimate interests. Personal data relating to you may be kept
electronically or in hard copy format.

 

25.3

You acknowledge that we will process special category personal data relating to
you in accordance with and to the extent permitted by Data Protection
Legislation in order for us to perform or exercise obligations or rights imposed
or conferred by law on us in connection with employment, social security or
social protection.

 

30



--------------------------------------------------------------------------------

25.4

We agree to abide by our commitments under any policy introduced by us in order
to comply with Data Protection Legislation and to process personal data
(including special category personal data) in relation to you in accordance with
any privacy/fair processing notices notified to you.

 

25.5

In this clause the expressions “personal data” and “special category personal
data” have the same meanings as those expressions bear in the General Data
Protection Regulation (EU) 2016/679.

 

26

Notices

 

26.1

Any notice or other document to be given under this Agreement shall be in
writing and may be given personally to you or to the Secretary of the Employer
or may be sent by first class post or other fast postal service or by facsimile
transmission to, in the case of the Employer, its registered office for the time
being and in your case either to your address shown on the face of this
Agreement or to your last known place of residence.

 

26.2

Any such notice shall (unless the contrary is proved) be deemed served when in
the ordinary course of the means of transmission it would be first received by
the addressee in normal business hours. In proving such service it shall be
sufficient to prove, where appropriate, that the notice was addressed properly
and posted, or that the facsimile transmission was despatched.

 

26.3

A notice required to be given under this Agreement shall not be validly given if
sent by e-mail.

 

26.4

The provisions of this clause do not apply to the service of legal proceedings.

 

27

Former contracts of employment or other arrangements

 

27.1

This Agreement, and any agreements referred to in it, contains the entire
understanding between the parties and supersedes any previous agreements and
arrangements (if any), relating to your employment, which shall be deemed to
have been terminated by mutual consent as from the date of this Agreement and
you acknowledge that you have no outstanding claims of any kind against the
Employer or any Group Company in respect of any such agreement or arrangement.

 

31



--------------------------------------------------------------------------------

28

Variations and amendments

 

28.1

No modification, variation or amendment to this Agreement shall be effective
unless it is in writing and signed by or on behalf of each party.

 

29

Choice of law and submission to jurisdiction

 

29.1

The validity, construction and performance of this Agreement, and any claim,
dispute or matter arising under or in connection with it or its enforceability,
shall be governed by and construed in accordance with English law.

 

29.2

The parties submit to the exclusive jurisdiction of the English Courts over any
claim, dispute or matter arising under or in connection with this Agreement or
its enforceability or the legal relationships established by this Agreement.

 

30

Miscellaneous

 

30.1

No provisions of this Agreement may be enforced by a person who is not a party
to this Agreement in their own right, and the whole or any part of this
Agreement may be rescinded or varied without the consent of any such third
party.

 

30.2

You confirm that prior to entering into this Agreement you took independent
legal advice on the nature, extent and enforceability of your obligations under
this Agreement and confirm that you were advised that each of the separate
covenants set out in clause 19 are enforceable against you. You confirm you
understand that your remuneration under this Agreement has been agreed on the
basis that such covenants are binding on you and enforceable against you.

 

30.3

You agree that if you apply for or are offered employment or any other
engagement with any other person or organisation during the Employment, or while
any or the post-termination restrictions in clause 19 remain in force, you will
supply any such third party with a copy of this Agreement before entering into
any such arrangement to ensure that that party is fully aware of your
obligations to us.

 

30.4

There are no collective agreements applicable to the Employment.

 

30.5

The expiration or termination of this Agreement shall not prejudice any claim
which either party may have against the other in respect of any pre-existing
breach of this Agreement nor shall it prejudice the coming into force or the
continuance in force of any provision of this Agreement which is expressly or by
implication intended to or has the effect of coming into or continuing in force
on or after such expiration or termination.

 

32



--------------------------------------------------------------------------------

30.6

This Agreement constitutes your written statement of the terms of your
employment provided in compliance with Part I of the ERA.

This document has been executed as a DEED and is delivered and takes effect on
the date stated at the beginning of it.

 

Executed as a DEED by F-STAR

BIOTECHNOLOGY LIMITED acting by a

director and the secretary:

    






)


)

)

 


 

 

  

/s/ Eliot Forster

        )      Director’s signature         

Eliot Forster

     

Director’s name

  

Witness’ signature:

      /s/ Laura Hare   

Witness’ name (BLOCK CAPITALS):

      LAURA HARE   

Witness’ address:

      [ADDRESS]   

Witness’ occupation:

      [OCCUPATION]   

Signed by NEIL BREWIS as a DEED in the

presence of:

    




)


)

 


 

   /s/ Neil Brewis    Witness’ signature:       /s/ Ana Fernandes    Witness’
name (BLOCK CAPITALS):       ANA FERNANDES    Witness’ address:       [ADDRESS]
   Witness’ occupation:       [OCCUPATION]   

 

33